Exhibit 10.3 EMPLOYMENT AGREEMENT This Employment Agreement (the "Agreement") is entered into as of the 10th day of November, 2009 between Sam Messina III ("Employee") and Alternative Energy Development Corporation, a Nevada Corporation, it’s affiliates, predecessors and subsidiaries (the "Company”). WHEREAS, Employee and the Company desire to enter into this Agreement setting forth the terms and conditions for the employment relationship of Employee with the Company during the Employment Term (as defined below). NOW, THEREFORE, in consideration of the mutual promises contained herein, the parties to this Agreement hereby agree as follows: 1.Services 1.1Employment. During the Employment Term (as defined below), the Company hires Employee to perform such services as the Company may from time to time reasonably request consistent with Employee's position with the Company (as set forth in Section 1.1 and 1.5 hereof) and Employee's stature and experience as a Certified Public Accountant(the "Services"). The Services and authority of Employee shall include, but not necessarily be limited to, management and supervision of (A) the general accounting, reporting, financial management and regulatory compliance of the of the Company, (B) the general accounting, reporting, financial management and regulatory compliance of future acquisitions and Affiliates.For purposes of this Agreement, "Affiliates" shall mean, as to any person, any other person controlled by or under common control with (or, where applicable, controlling), directly or indirectly, such person; and "person" shall mean any individual, corporation, partnership, limited liability company, joint venture, association, joint-stock company, trust, unincorporated organization or government or other agency or political subdivision thereof, or any other entity; whereas such person in the normal course of business shall be deemed an affiliate of the Company. 1.2Location. During the Term, Employee's Services shall be performed in the Phoenix, Arizona area or any other area of Employee’s convenience which permits regular communication via telephone, Internet or other popular medium with employees, officers, directors, customers and other affiliates as needed to effectively carry out duties as described herein.Employee acknowledges and understands that the Company’s current headquarters are located in Glendale, Arizona and that officers and other participants critical to the Company’s business are dispersed nationally and internationally, and that such dispersion will increase substantially as the Company grows. The parties therefore acknowledge and agree that the nature of Employee's duties hereunder may require domestic and international travel from time to time. 1.3 Term. The term of Employee's employment under this Agreement (the "Employment Term") shall commence on the 10th day of November, 2009 (the "Effective Date") and shall end on November 9th 2011 unless sooner extended or terminated in accordance with the provisions of this Agreement. For purposes of this Agreement, "Employment Year" shall mean each twelve-month period during the Term commencing on November 10th,and ending on November 9th, of the following year. In the event the parties decide to extend this Agreement for an additional one year Employment Term, any extension agreed upon must be done so in writing and executed by the Company and Employee no later than 5 p.m. Eastern Standard Time on August10th, 2011. 1.4Exclusive Employment; Non-Competition.Employee agrees that his employment hereunder is on an exclusive basis, and that as long as Employee is employed by the Company, Employee will not engage in any other business activity which is in conflict with Employee’s duties and obligations hereunder.Employee agrees that during the Employment Term, Employee shall not directly or indirectly engage in or participate as an owner, partner, shareholder, officer, employee, director, agent of or consultant for any business that competes with any of the principal activities of the Company.Provided however, that Employee may acquire and/or retain, as an investment, and take customary actions (including the exercise or conversion of any securities or rights) to maintain and preserve Employee's ownership of any one or more of the following (provided such actions, other than passive investment activities, do not unreasonably interfere with Employee's Services hereunder): (i) securities of any corporation that are registered under Sections 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and that are publicly traded as long as Employee is not part of any control group of such corporation and, in the case of public corporations in competition with the Company, such securities do not constitute more than five percent of the voting power of that public corporation; (ii) any ownership interest in a partnership, trust, corporation or other person so long as Employee remains a passive investor in that entity and so long as such entity is not, directly or indirectly, in competition with the Company, (iii) securities or other interests now owned or controlled, in whole or in part, directly or indirectly, by Employee in any corporation or other person and which are identified on Schedule 1.4 hereto; and (iv) securities of the Company or any of its Affiliates. Nothing in this Agreement shall be deemed to prevent or restrict Employee's ownership interest in the Company and any of its Affiliates or Employee’s ability to render charitable or community services not in competition with the Company. 1.5Power and Authority. 1.5.1During the Employment Term, Employee shall be Employed as Chief Financial Officer of the Company, Employee shall report directly to the President, Chief Executive Officer and Company’s Board of Directors. Employee shall be a member of the Board of Directors of the Company (the "Board") and a member of the executive or supervisory committee(s) or comparable committee(s), (the "Executive Committee"). 1.5.2During the Employment Term, all accounting officers and employees of the Company shall report to Employee (directly or through such channels as Employee and the Board may designate). 1.5.3The Company may from time to time during the Term appoint Employee to one or more additional offices of the Company. Employee agrees to accept such offices if consistent with Employee's stature and experience and position with the Company. 1.6Indemnification. The Company shall indemnify Employee to the fullest extent allowed by applicable law. Without limiting the foregoing, Employee shall be entitled to the benefit of the indemnification provisions contained on the date hereof in the Bylaws of the Company and any applicable Bylaws of any Affiliate, notwithstanding any future changes therein. 2.Compensation. As compensation and consideration for the Services provided by Employee during the Term pursuant to this Agreement, the Company agrees to pay to Employee the compensation set forth below. 2.1Fixed Annual Compensation. The Company shall pay to Employee salary ("Fixed Annual Compensation") at the rate of 120,000.00 per annum beginning on November 10th, 2009, and continuing for the term of this agreement, with stated salary for the first year of the Employment Term to be paid as follows: Fixed Annual Compensation payable to Employee by the Company hereunder shall be paid beginning November 10th of each year during the Employment Term and at such times and in such amounts as the Company may designate in accordance with the Company’s usual salary practices, but in no event less than twice monthly. 2.2Stock. The Company shall grant to Employee One Million (1,000,000) shares of the Company’s common stock or equivalent within ninety days subsequent to the effective date of this agreement.The total amount of the Company’s common stock or equivalent to be issued in accordance with this Section 2.2 shall be One Million Share (1,000,000) and shall be vested 100% at the end of the first year of the Term. If the Executive voluntarily terminates his employment with the company within 12 months of the date of this agreement, all shares granted under this section shall be returned to the Company. 2.3Bonus. Under this Agreement, Employee shall be entitled to participate in the highest bonus incentive program (hereafter “BIP”) set up by the Board. While the specific structure and trigger mechanisms for the BIP are at the sole discretion of the Board, the BIP shall afford Employee the opportunity to earn a cash bonus through the Employee’s accomplishment of specific pre-identified reasonable milestones in the development of the Company’s business. Any payments under the BIP shall be paid annually to Employee and shall be paid no later than the end of the first quarter following the Company’s fiscal year-end. In addition to the BIP, Employee shall also be entitled to such additional bonus, if any, as may be granted by the Board (with Employee abstaining from any vote thereon) or compensation or similar committee thereof in the Board's (or such committee's) sole discretion based upon Employee's performance of his Services under this Agreement. 2.4Signing Bonus. Upon the execution of this Agreement, Employee shall be entitled to receive a Signing Bonus of Ten Thousand US Dollars ($10,000.00) which shall be payable to Employee within the first quarter of the Employment Term. 3.Expenses; Additional Benefits 3.1Vacation. Employee shall be entitled to an aggregate of two weeks of paid vacation during each year of the Employment Term. Employee may take vacation at times determined by the Employee and approved by the Chief Executive Officer, however, subject the Company’s business needs. In addition, Employee shall be entitled to holidays generally observed in the United States and the State of Arizona. 3.2Employee Business Expense Reimbursement.
